COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-09-015-CV


FREDRICK GILANI                                                      APPELLANT

                                        V.

MOJGAN JALAILI-NAEINI                                                  APPELLEE

                                    ------------

           FROM THE 367TH DISTRICT COURT OF DENTON COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      Appellant Fredrick Gilani is attempting to appeal the trial court’s judgment

entered in favor of Appellee Mojgan Jalaili-Naeini. The trial court signed the

judgment on September 5, 2008. Gilani timely filed a motion for new trial on

September 18, 2008. See Tex. R. Civ. P. 329b(a) (providing that motion for

new trial shall be filed within thirty days after the judgment is signed).




      1
          … See Tex. R. App. P. 47.4.
Therefore, Gilani’s notice of appeal was due on or before December 4, 2008,

but it was not filed until January 12, 2009. See Tex. R. App. P. 26.1(a)(1)

(requiring notice of appeal to be filed within ninety days of the date of the

judgment if a motion for new trial is timely filed by any party).

      Because Gilani’s notice of appeal appeared to be untimely filed, we

notified Gilani on February 3, 2009, of our concern that this court may not have

jurisdiction over the appeal and informed him that unless he or any party

desiring to continue the appeal filed with the court a response showing grounds

for continuing the appeal, this appeal would be dismissed for want of

jurisdiction. See Tex. R. App. P. 42.3(a), 44.3. Gilani filed a response, but it

does not show grounds for continuing the appeal.

      The times for filing a notice of appeal are jurisdictional in this court, and

absent a timely filed notice of appeal or extension request, we must dismiss the

appeal. See Tex. R. App. P. 25.1(b); Verburgt v. Dorner, 959 S.W.2d 615,

617 (Tex. 1997). Accordingly, we dismiss this appeal for want of jurisdiction.

See Tex. R. App. P. 42.3(a), 43.2(f).




                                                  PER CURIAM




PANEL: MEIER, J.; CAYCE, C.J.; and LIVINGSTON, J.

DELIVERED: March 19, 2009

                                        2